Citation Nr: 0703055	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension benefits.



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
February 2004, which denied the appellant's claim for death 
pension benefits on account of excess countable income.


FINDING OF FACT

The appellant, who seeks non-service-connected death pension 
benefits as the surviving child of a veteran, has countable 
income in excess of the maximum rate of pension.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are 
not met.  38 U.S.C.A. §§ 1503, 1542 (West 2002); 38 C.F.R. §§ 
3.24, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The appellant seeks non-service-connected death pension 
benefits as the surviving child of a veteran who died in June 
2002.  The appellant was born in 1967, but claims entitlement 
by reason of disability due to cerebral palsy.  For VA 
purposes, the term "child" includes an unmarried person 
who, before reaching the age of 18 years, became permanently 
incapable of self-support by reason of physical or mental 
defect.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 
3.57(a)(1)(ii), 3.315(a), 3.356 (2006); Dobson v. Brown, 4 
Vet.App. 443 (1993).  On his claim for benefits, the 
appellant indicated that the veteran was his father, although 
his parents never married.  He has not submitted a birth 
certificate or any other information showing the veteran was, 
indeed, his father.  However, because, as discussed below, 
the appellant's countable income is in excess of the amount 
that would qualify him for death pension benefits, it is not 
necessary to address any of the other requirements for death 
benefits as a surviving child of veteran.  

Survivors of a veteran are not entitled to the same benefits 
that the veteran received, or may have been entitled to 
receive, during the veteran's lifetime.  However, certain 
benefits are provided to survivors of a deceased veteran who 
meet specific legal requirements.  As applicable to this 
case, under specific circumstances, a child of a deceased 
veteran has a separate entitlement to death pension.  
38 U.S.C.A. § 1542; 38 C.F.R. § 3.24.  

However, in order to receive death pension benefits as a 
surviving child, the child's income cannot exceed the 
statutory maximum rate of death pension payable.  See 
38 U.S.C.A. § 1542.  The maximum rate of death pension 
payable is reduced by the amount of the countable income of 
the beneficiary, on an annual basis.  38 U.S.C.A. § 1542; 38 
C.F.R. § 3.24.  Effective December 1, 2004, the maximum rate 
of death pension for a surviving child is $1,734 per year.  
VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B 
(Change 52, Sept. 29, 2006).  

In other words, the maximum amount of death pension an 
otherwise qualifying child can be paid is $1,734 per year.  
Any countable income of the child during the year will reduce 
the pension benefits, dollar for dollar, by the amount of 
income.  Thus, if the child's annual income exceeds the 
maximum payable rate, the entire amount is offset, and the 
child is not entitled to any death pension benefits.  

In determining income for purposes of entitlement to death 
pension, payments of any kind from any source are counted as 
income during the 12-month period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Exclusions from income do not 
include Social Security Administration (SSA) disability 
benefits.  See 38 C.F.R. § 3.272.  In his November 2003 
claim, he stated he was receiving $509 per month from SSA, 
which, at an annual rate of $6,108, is substantially in 
excess of the maximum VA pension rate of $1,734.  (This does 
not include his reported $33 per month in Supplemental 
Security Income (SSI), which is not countable income for VA 
purposes.  M21-1, Part IV,  16.41(b)(1); see 38 C.F.R. § 
3.272(a)).  However, his countable income, in the form of SSA 
benefits, exceeds the maximum rate of pension.  Thus, he is 
not entitled to death pension benefits.

Federal laws authorizing monetary benefits are enacted by 
Congress, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; indeed the benefit cannot be awarded, 
regardless of the circumstances.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Since the appellant's claim fails because of absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


